      Case 1:15-cr-00866-AJN Document 95
                                      94 Filed 08/23/21
                                               08/20/21 Page 1 of 1




                              LAW OFFICE OF
                       STEPHANIE M. CARVLIN, ESQ.
                              140 Broadway, Suite 4610
        8/23/21              New York, New York 10005


STEPHANIE       M.   CARVLIN,       ESQ.    TELEPHONE:         212-748-1636
                                                         fax: 212-858-7750
                                                         e-mail: carvlin(S)hqtmail.com

                                    August 20, 2021
                                                                     Defense counsel is ORDERED to
                                                                     file an unredacted copy of this
                                                                     letter with the Court pursuant to
Honorable Alison J. Nathan                                           the Court’s individual rules. SO
United States District Court                                         ORDERED.
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re: United States v. Roger Thomas Clark
           15-cr-866(AJN)

Dear Judge Nathan:

       I write to provide updated information on Roger Clark's current health and
his ability to proceed to sentencing. I communicated with Mr. Clark Wednesday,
August 18, 2021. Unfortunately, Mr. Clark advised me that he is ill again. He was
^gmmmm^Hmlmm*mmmm^mmtm^Km^ ''ve requested an attorney-
client phone call with him as soon as possible next week to follow up with him to
determine if he is receiving appropriate testing and or treatment. In light of Mr.
Clark's current situation, I again ask that the Court not set a date for his sentencing
and instead permit me to file a letter to the Court with additional information on or
before September 3, 2021.                                                          SO ORDERED.

        I have consulted with the Assistant United States Attorneys who are
representing the government in this case, and the government has no objection to
this request.

                                                 Respectfully submitted,


                                                            /s/
                          8/23/21                Stephanie Carvlin


cc: AUSA Michael Neff
     AUSA Vladislav Vainberg (via ECF)
